Case 2:19-cr-00148 Document 86-8 Filed 08/22/19 Page 1 of 3 PagelD # 749

1SUPP000013

 

[PW- Ol

SEARCH WARRANT

 

STATE OF WEST VIRGINIA,
COUNTY OF CLAY, TO WIT:

. TO THE SHERIFF OR ANY DEPUTY SHERIFF OF THE COUNTY, TO ANY
MEMBER OF THE DEPARTMENT OF PUBLIC SAFETY, OR TO ANY POLICE
OFFICER AUTHORIZED BY LAW TO EXECUTE SEARCH WARRANTS.

Whereas, Clay County Sheriff's Deputy R. E. Thomas has this day made
complaint on oath before the undersigned, Magistrate of said County, that on April 4,
2019, and prior to the making of this warrant, in the said County of Clay, West Virginia,
Joseph Raymond Zieler did unlawfully and feloniously Driving Under the Influence of
Alcohol, Controlled Substances, or Drugs in violation of West Virginia Code § 17C-5-2.

And that the Complainant has cause to believe and does believe that property,

a) (Stolen) (Embezzled) (Obtained by false pretenses)

b) (Designed and intended for use) (which is and has been used) as a means of
committing such criminal offense

c) (Manufactured) (sold) (kept) (concealed) (possessed) (controlled) (designed
and intended for use) (which is and has been used) in violation of the criminal
laws of the state

d) (Evidence of a crime)

Namely, blood, urine, and saliva from the body of Joseph Raymond Zieler.

is concealed in the body, person, blood urine and saliva of Joseph Raymond
Zieler. Joseph Raymond Zieler’s date of birth is May 13, 1964.

and that the grounds for probable cause for the issuance of this warrant are as
follows: On April 4, 2019, Clay County Sheriff's Deputy Patrick Morris was on patrol
on in Bomont, Clay County, West Virginia, ona public road namely, Bomont Road
County Route 1 when he was passed going in the opposite direction by a silver Ford
Escape motor vehicle being driven and operated by Joseph Raymond Zieler. Joseph
Raymond Zieler was operating the vehicle at a high rate of speed. Joseph Raymond
Zieler ran Deputy Morris and the vehicle in front of him offthe paved road. Deputy
Morris turned to pursue the vehicle being driven by Joseph Raymond Zieler. Deputy
Morris lost sight of the vehicle being driven by Joseph Raymond Zieler but found the
vehicle wrecked into the ditch and hillside approximately 250 yards from where Deputy
Morris last saw the vehicle. Deputy Morris stopped and observed Joseph Raymond
Zieler exiting the wrecked vehicle from the driver’s seat. There was no other person in
the vehicle with Joseph Raymond Zieler. Deputy Morris inquired for Joseph Raymond

DEFENDANT'S

216-1

>

 
Case 2:19-cr-00148 Document 86-8 Filed 08/22/19 Page 2 of 3 PagelD #: 750

1SUPPO000014

[GSW- O/

Zieler if he was ok to which Joseph Raymond Zieler replied that is was fine. Deputy
Morris observed in plain view in the front floorboard of the vehicle 2 big open cans of
beer. Deputy Morris noticed the odor of alcohol emanating from the breath and person of
Joseph Raymond Zieler. At that time Clay County Sheriff's Deputy Thomas arrived at
the scene. Deputy Thomas inquired of Joseph Raymond Zieler if he would submit to
field sobriety testing to which he replied in the negative. Deputy Thomas inguired of
Joseph Raymond Zieler if he would submit to intoximeter or breathalyzer he replied no.
Joseph Raymond Zieler indicated that he would submit to a blood draw but when
presented with the consent forms for a blood draw he indicated that he would not consent
to a blood draw. Deputy Thomas then noticed the odor of Marijuana emanating from the
yehicle being operated by Joseph Raymond Zieler. Deputy Thomas noticed 2 large
opened beer cans in the front floorboard of the vehicle. Deputy Thomas observed the
odor of alcohol emanating from the person of Joseph Raymond Zieler. Deputy Thomas
also observed that the license plate on the front of the vehicle was a Ohio license plate
number GMM3377 and the license plate on the back of the vehicle was a Michigan
license plate number 0623K4. When asked for the proof of insurance and the registration
card Joseph Raymond Zieler said that he didn’t have either with him or in the vehicle. At
which time Deputy Thomas placed Joseph Raymond Zieler under arrest and transported
him to the Clay County Sheriff's Department patrol office and Clay County Magistrate
for processing.

This Search Warrant is being applied sought for the obtaining of a specimen of
blood and/or urine from the person of Joseph Raymond Zieler by a physician, registered
nurse, emergency medical technician or other qualified person to obtain sample(s) of the
blood or urine from the body or person of Joseph Raymond Zieler and have said
specimen tested for the presence of alcohol, controlled substances or drugs.

And that the name of the person whose affidavit has been taken in support of the
issuance of this warrant is Clay County Sheriff’s Deputy R. E. Thomas.

You are therefore, commanded in the name of the State of West V irginia to search
forthwith the person, body, blood, urine and saliva of Joseph Raymond Zieler for the
presence of alcohol, controlled substances and/or drugs, to seize such a specimen of
blood or urine and have said specimen tested for the presence of alcohol, controlled
substances or drugs and to bring the same before me to be dealt with according to law.

_ Given under my hand this the _ day of Ape: \ , -4

2014

f Magistrate

 

Ziegler_000053
 

Case 2:19-cr-00148 Document 86-8 Filed 08/22/19 Page 3 of 3 PagelD #: 751

1SUPP000015

 

/Asw-Ol

 

Ziegler_000054

 
